—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his request to charge the defense of justification (see, Penal Law § 35.15). No reasonable view of the evidence would support a finding that defendant’s actions were those of a reasonable man acting in self-defense (see, People v Jackson, 236 AD2d 821, lv denied 91 NY2d 893; People v Thompson, 224 AD2d 950, lv denied 88 NY2d 886; People v Vitta, 220 AD2d 468, 469, lv denied 87 NY2d 852). Additionally, in his pro se supplemental brief, defendant contends that the court erred in failing to charge the defense of intoxication. Because defendant never requested that charge, his contention has not been preserved for our *1012review (see, CPL 470.05 [2]; People v Clarke, 222 AD2d 1035, lv denied 88 NY2d 934). In any event, there is insufficient evidence in the record to support the charge (see, People v Hill, 255 AD2d 969, lv denied 92 NY2d 1050).
We further conclude that defendant received meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 147). We have reviewed the remaining contentions, including those raised in defendant’s pro se supplemental brief, and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Assault, 1st Degree.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.